Case: 17-12667    Date Filed: 04/06/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-12667
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:16-cr-00095-BJD-MCR-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

KAYLA SOTO,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (April 6, 2018)

Before MARCUS, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence-appeal waiver will be enforced
              Case: 17-12667    Date Filed: 04/06/2018   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Romano, 314 F.3d

1279, 1281 (11th Cir. 2002) (an argument that the government breached the plea

agreement will be reviewed for plain error where it was not raised before the

district court); United States v. Copeland, 381 F.3d 1101, 1104-05 (11th Cir. 2004)

(sentence-appeal waiver will not foreclose a defendant’s appeal that the

government breached the plea agreement at sentencing).




                                         2